          Case 1:18-cv-04103-PKC-LB Document 21 Filed 05/09/19 Page 1 of 2 PageID #: 157




                                                        EDWARD B.
                                                            rs rurf,,Eell"1|      uto" P.c.

                                                            "?H,,;6;*";::,^
       May 9,2019


      ,yol.pu*"la K. Chen
      United    Stares.   OiroiJ,      Co*
      Eastern Dist

     Z* c,o^,{'ii}jffX"1 "*u
     Brooklyn, New york*"
                                            1201
     Re:_Case   No. lg_cv_ A4rc3
           Bianca Abreuv.
                          it.."",i*ur.             Collection Services
                                                                       LLC
    Dear Judge
               Chen:

   I am ofCounse


  if#ifi:',1l*{'|,a'll;##::ffi u#nffi iTf*ffi ?ffi l,Tn?'ft";r!."uan.
                          tt'"                 ror viorating
                                                                                              e.iJ*i"drr"
  rn rhe Memorand:,:
                                        :o*the
                                ]:1:'order,           ""*t"iir'"llr1"o'#:X."'ed                             "r
  and a   subsranrrrjTlo


 mg+,x*t|*rumm*a1$#*t*}},r
i{: #I;;i|;i6ln'iil1 E,r.",l51r}, r",i, rn Brac
shou-ld know
                i
             that
j::,:1,*;b;;ffi'#dffi fl :i,1,:.:[r#.*,:,,.rffi :ji;'ri!r;iXtl;                    jjiyyffi{:;;,",

*tgrut;*1g{6'gg;gl=;;*l'*ffffi
         iir,tt-'--m*e    h   arm   ro u,
                                                                  *+ts*+*1i,*.1l#ltT#,
Case 1:18-cv-04103-PKC-LB Document 21 Filed 05/09/19 Page 2 of 2 PageID #: 158




In addition, the Memorandum and Order did not address the Plaintiff s claim under Section
1692e-preface, which prohibits the use of any false, deceptive or misleading representations in
connection with the collection of a debt, when Defendant's representative stated that he would
notate the file that the Defendant would not contact the Plaintiffor send her written
correspondence. This statement is deceptive and an attempt to mislead the Plaintiff, who never
asked for a cease and desist. Plaintiffonly asked that Defendant noti$r the credit bureaus that the
account was being disputed. Likewise, Section l692f-preface, which prohibits a debt collector
from using any unfair or unconscionable means in connection with the collection of a debt, was
also violated by Defendant for the same reason. Defendant's statement about no longer
contacting the Plaintiff was unfair and unconscionable because it did not address the issue Plaintiff
brought up, namely asking Defendant to notifr the credit bureaus that the account was in dispute.

FRCP 1 1(bX2) states as follows: "By presenting to the court a pleading, r1'rritten motion, or other
paper---whether by signing, filing, submitting, or later advocating it---an attorney or uffepresented
party certifies that to the best of the person's knowledge, information and befiee formed after an
inquiry reasonable under the circumstances: the claims, defenses, and other legal contentions are
warranted by existing law or by a nonfrivolous argument for extending, modiSring, or reversing
existing law or for establishing new law";

As can be seen by the Brady case cited above, the argument raised in our complaint does have
merit. It is not frivolous or without alegStimate basis.

The question of whether or not sanctions are merited in this matter must be carefully considered by
this Court. The fact that there may be cases on point which support Plaintifls argument is not a
reason to issue sanctions. Cases like Brady have recogruzedthe importance of disputed claims
being made known to individuals considering whether or not to extend someone credit. This is
important for both the consumer and potential creditors. If the Court issues sanctions in this
matter, it will serve as a sword hanging over the heads of consumers who legitimately believe that
they were the victims of FDCPA violations. Interpretations of the law are not static. Cases that
were accepted as precedential get overturned. Obviously there are cases where sanctions are
merited. But those should be reserved for the most egregious violations of Rule 1 1(b)(2). Under
the facts and proceedings in this matter, sanctions are not merited.

Verv trulv vours-


 "t"^6D-
Edward B. Geller, Esq.
EBG/pw
